 Case 3:19-cr-00029-AET Document 92 Filed 05/01/19 Page 1 of 5 PageID: 3003




Kevin H. Marino
John D. Tortorella
John A. Boyle
MARINO, TORTORELLA & BOYLE, P.C.
437 Southern Boulevard
Chatham, New Jersey 07928-1488
Tel: (973) 824-9300
Fax: (973) 824-8425
Attorneys for Defendant George Gilmore

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA,                       Case No. 3:19-cr-00029-AET

                     vs.
                                                Oral Argument Requested
GEORGE GILMORE,
                                                      NOTICE OF POST-TRIAL
                     Defendant.                      MOTIONS OF DEFENDANT
                                                        GEORGE GILMORE


TO:    Matthew Skahill                                  Thomas F. Koelbl
       Attorney in Charge, Camden Branch                Trial Attorney
       United States Attorney’s Office                  U.S. Department of Justice
       District of New Jersey                           Tax Division
       Camden Federal Building & U.S. Courthouse        950 Pennsylvania Avenue, NW
       401 Market Street, 4th Floor                     Washington, DC 20530-0001
       Camden, New Jersey 08101-2098

       Jihee G. Suh
       Assistant United States Attorney
       United States Attorney’s Office
       District of New Jersey
       970 Broad Street
       Newark, New Jersey 07102

       PLEASE TAKE NOTICE that at 10:00 a.m. on May 30, 2019, in accordance with the

schedule set by the Court by Order entered on April 30, 2019 [ECF No. 91], defendant George
  Case 3:19-cr-00029-AET Document 92 Filed 05/01/19 Page 2 of 5 PageID: 3004




Gilmore (“Gilmore”), through his attorneys, Marino, Tortorella & Boyle, P.C. (Kevin H. Marino,

Esq., appearing), will move before the Honorable Anne E. Thompson, Senior United States

District Judge, for a judgment of acquittal, pursuant to Federal Rule of Criminal Procedure 29, or

in the alternative for a new trial, pursuant to Federal Rule of Criminal Procedure 33, and asserts

the following reasons:
                                             Rule 29
       1.      Gilmore is entitled to a judgment of acquittal under Rule 29 of the Federal Rules

of Criminal Procedure on Count 1 of the Superseding Indictment, charging him with evading or

defeating the payment of income tax, on which the jury failed to reach a verdict, because viewing

the evidence in the light most favorable to the Government and giving the Government the

benefit of all reasonable inferences to be drawn from that evidence, no rational jury could have

found beyond a reasonable doubt that Gilmore engaged in affirmative acts to conceal or mislead

the Government as to his ability to pay his income taxes.

       2.      Gilmore is entitled to a judgment of acquittal under Rule 29 of the Federal Rules

of Criminal Procedure on Counts 4 and 5 of the Superseding Indictment, charging him with

failure to account for and pay over payroll taxes for two fiscal quarters in 2016, because viewing

the evidence in the light most favorable to the Government and giving the Government the

benefit of all reasonable inferences to be drawn from that evidence, no rational jury could have

found beyond a reasonable doubt that the Government negated Gilmore’s good faith with respect

to the payment of those payroll taxes.

       3.      Gilmore is entitled to a judgment of acquittal under Rule 29 of the Federal Rules

of Criminal Procedure on Count 6 of the Superseding Indictment, charging him with making a

false statement on a loan application, because viewing the evidence in the light most favorable to

the Government and giving the Government the benefit of all reasonable inferences to be drawn

from that evidence, no rational jury could have found beyond a reasonable doubt that he




                                              2
  Case 3:19-cr-00029-AET Document 92 Filed 05/01/19 Page 3 of 5 PageID: 3005




knowingly made a false statement on a loan application for the purpose of influencing in any

way the bank’s action on that application.

                                              Rule 33

       4.      Gilmore is entitled to a new trial under Rule 33 of the Federal Rules of Criminal

Procedure in the interest of justice on Counts 4 and 5 of the Superseding Indictment, charging

him with failure to account for and pay over payroll taxes for two fiscal quarters in 2016,

because the Government violated due process by knowingly failing to correct the revenue

officer’s false testimony in support of those counts of conviction.

       5.      Gilmore is entitled to a new trial under Rule 33 of the Federal Rules of Criminal

Procedure in the interest of justice on Counts 4 and 5 of the Superseding Indictment, charging

him with failure to account for and pay over payroll taxes for two fiscal quarters in 2016,

because the jury’s verdict on those counts of conviction is contrary to the weight of the evidence,

thus making a new trial necessary to prevent a miscarriage of justice.

       6.      Gilmore is entitled to a new trial under Rule 33 of the Federal Rules of Criminal

Procedure in the interest of justice on Counts 4 and 5 of the Superseding Indictment, charging

him with failure to account for and pay over payroll taxes for two fiscal quarters in 2016,

because the Court deprived Gilmore of his constitutional right to a meaningful opportunity to

present a complete defense when it excluded evidence, and precluded comment on evidence, that

was material to the defense, and the deprivation was arbitrary or disproportionate to any

legitimate evidentiary or procedural purpose.

       7.      Gilmore is entitled to a new trial under Rule 33 of the Federal Rules of Criminal

Procedure in the interest of justice on Counts 4 and 5 of the Superseding Indictment, charging

him with failure to account for and pay over payroll taxes for two fiscal quarters in 2016,

because the Court deprived Gilmore of his constitutional rights to a meaningful opportunity to




                                                3
  Case 3:19-cr-00029-AET Document 92 Filed 05/01/19 Page 4 of 5 PageID: 3006




present a complete defense and to a meaningful opportunity for effective cross-examination

when it limited the scope of his cross-examination of the revenue officer.

       8.      Gilmore is entitled to a new trial under Rule 33 of the Federal Rules of Criminal

Procedure in the interest of justice on Counts 4 and 5 of the Superseding Indictment, charging

him with failure to account for and pay over payroll taxes for two fiscal quarters in 2016,

because the Court deprived Gilmore of his constitutional rights to assistance of counsel and to a

meaningful opportunity to present a complete defense when it precluded defense counsel from

arguing Gilmore’s theory of the defense in closing argument.

       9.      Gilmore is entitled to a new trial under Rule 33 of the Federal Rules of Criminal

Procedure in the interest of justice on Counts 4 and 5 of the Superseding Indictment, charging

him with failure to account for and pay over payroll taxes for two fiscal quarters in 2016,

because the Court erred in refusing Gilmore’s requested jury instructions on willfulness and

good faith, that is, that the Government was required to prove beyond a reasonable doubt that

Gilmore did not honestly believe that his conduct was not criminal under the federal tax laws,

thus improperly permitting the jury to find Gilmore guilty on Counts 4 and 5 upon a finding that

he believed his conduct violated the requirements of a civil tax statute, rule, or regulation.

       10.     Gilmore is entitled to a new trial under Rule 33 of the Federal Rules of Criminal

Procedure in the interest of justice on Count 6 of the Superseding Indictment, charging him with

making a false statement on a loan application, because the Government violated due process

when it knowingly failed to correct the bank officer’s false testimony in support of that count of

conviction.

       11.     Gilmore is entitled to a new trial under Rule 33 of the Federal Rules of Criminal

Procedure in the interest of justice on Count 6 of the Superseding Indictment, charging him with

making a false statement on a loan application, because the jury’s verdict on that count of

conviction is contrary to the weight of the evidence, thus making a new trial necessary to prevent

a miscarriage of justice.


                                                4
  Case 3:19-cr-00029-AET Document 92 Filed 05/01/19 Page 5 of 5 PageID: 3007




       The grounds asserted above will be more fully set forth and explained in Defendant’s

opening brief, to be filed on or before May 13, 2019, in his reply brief, to be filed on or before

May 24, 2019, and at oral argument on May 30, 2019, as ordered by the Court. Many of the

grounds asserted above were previously raised orally, as well as in letters, memoranda, briefs,

and proposed jury instructions submitted both before and during trial.         Defendant hereby

incorporates those arguments and materials by reference.

Dated: May 1, 2019                           Respectfully submitted,



                                             __________________________________
                                             Kevin H. Marino
                                             John D. Tortorella
                                             John A. Boyle
                                             MARINO, TORTORELLA & BOYLE, P.C.
                                             437 Southern Boulevard
                                             Chatham, New Jersey 07928-1488
                                             (973) 824-9300
                                             Attorneys for Defendant George Gilmore




                                              5
